1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                     DISTRICT OF NEVADA
7
                                                 ***
8
      EVINE BATTLE,                                   Case No. 2:19-cv-00453-GMN-DJA
9
                                        Petitioner,
10           v.                                                     ORDER
11
      BRIAN WILLIAMS, et al.,
12
                                   Respondents.
13

14

15         On June 12, 2019, respondents filed a motion for extension of time asking for an
16   additional 60 days within which to file their answer. ECF No. 9. Respondents filed their
17   answer within the 60 day period (ECF No. 11), but filed a motion asking for an additional
18   7 days to file an index of exhibits in support of their answer. ECF No. 12. The index of
19   exhibits was filed the following day. ECF Nos. 13-17. Respondents also filed a motion to
20   seal certain exhibits. ECF No. 18.
21         Because all of respondents’ motions are supported by good cause and are
22   unopposed, they will be granted.
23         Petitioner’s reply to respondents’ answer was due October 11, 2019. See ECF
24   No. 6. On November 6, 2019, petitioner filed a motion requesting a 45 day extension of
25   time to file his reply. ECF No. 20. Because the motion was filed after the deadline,
26

27

28
1    petitioner is required to show that he “failed to act because of excusable neglect.” See

2    Fed. R. Civ. P. 6(b)(1)(B) and LR IA 6-1 of the Local Rules of Practice.

3             Petitioner alleges with his motion that he was unable to access the law library

4    due to a prison lockdown that began in September. However, respondents have

5    provided a declaration from the law library supervisor at petitioner’s prison establishing

6    that the lockdown did not begin until October 11, 2019, (the deadline for petitioner’s

7    reply) and that, in any case, it did not impact petitioner’s ability to access the law library.

8    ECF No. 22 at 6-7.

9             Petitioner has not filed a reply refuting this information. Petitioner did, however,

10   file his reply to respondents’ answer on November 12, 2019, only six days after filing his

11   motion for a 45 day extension. Thus, while it disfavors petitioner’s apparent

12   misrepresentations in support of this motion, the court will allow the extension given that

13   petitioner has not unduly delayed the proceedings herein.

14            IT THEREFORE IS ORDERED that the all pending motions for extensions of

15   time (ECF Nos. 9, 12, 20) are GRANTED nunc pro tunc as of their respective filing

16   dates.

17            IT IS FURTHER ORDERED that respondents’ motion to seal (ECF No. 18) is

18   GRANTED.

19                       16 day of ________,
              DATED THIS ___        March    2020.

20

21
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
                                                     2
